



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 346 or 347,

(ii) an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012, c. 1, s. 29.

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Quesnelle, 2014 ONCA 634

DATE: 20140912

DOCKET: C53116

Hoy A.C.J.O., MacFarland and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Vincent Quesnelle

Appellant

Najma Jamaldin, for the appellant

Susan Reid, for the respondent

Heard and released orally:  September 5, 2014

On appeal from the conviction entered by Justice Thorburn,
    of the Superior Court of Justice, dated June 4, 2010 and the sentence imposed
    on July 27, 2010.

ENDORSEMENT

[1]

The appellant does not argue that the sentence imposed by the trial
    judge was demonstrably unfit.  Indeed, the sentence imposed was essentially
    that sought by the defence.  Rather, the appellant contends that this court
    should vary the sentence imposed based on the fresh evidence he seeks to have
    admitted.

[2]

That evidence addresses three matters. First, the appellant now asserts
    that he is Métis and argues that this court should apply
Gladue
and,
    based on
Gladue
, reduce his sentence.  Second, he provides evidence of
    his efforts at rehabilitation since he was sentenced.  Third, he documents the
    period during which he was on bail pending appeal to this court and then to the
    Supreme Court of Canada and says that this period of restricted liberty warrants
    a reduction in sentence.

[3]

We are not persuaded that the proposed fresh evidence warrants reducing
    the sentence imposed by the trial judge.

[4]

Aboriginal Legal Services has been unable to confirm the appellants
    status.  His troubled background was, in any event, before the trial judge at
    the time of sentencing.

[5]

Further, the trial judge appropriately considered the appellants prospects
    of rehabilitation in fashioning the sentence that she did.  As she noted, in
    cases such as this that involve violence and sexual exploitation, denunciation
    and deterrence are paramount.

[6]

Nor are we persuaded that in this case the sentence imposed should be
    reduced because of the time that the appellant was on bail pending appeal.  The
    sentence imposed by the trial judge for these violent crimes was at the low end
    of the range.  And the restrictions on the appellants liberty while on bail
    were moderate.  Except for the period when post-conviction charges of
    threatening one of the complainants were outstanding, the bail conditions
    imposed permitted the appellant to work, to attend medical appointments and to
    attend Cocaine Anonymous and medical appointments.

[7]

Accordingly, although leave to appeal sentence is granted, the appeal
    from sentence is dismissed.

Alexandra
    Hoy A.C.J.O.

J. MacFarland
    J.A.

David Watt J.A.


